Citation Nr: 1633813	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  15-00 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disorder.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Jonathan Kelly, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1969.  Thereafter, he had additional reserve service until 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the Veteran and his wife testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted a waiver of RO consideration of all evidence received by VA after the issuance of the November 2014 Statements of the Case.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  VVA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed rating decision dated prior to 2003 denied the Veteran service connection for low back disorder as noted in the rebuilt claims file. 
 
2.  Evidence received since the unappealed rating decision denying service connection for a low back disorder, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for low back disability, and raises a reasonable possibility of substantiating the claim. 

3.  Resolving all doubt in his favor, the Veteran's lumbar spine degenerative disc disease, degenerative changes, scoliotic deformity, mild anterior wedging, and ankylosis of the sacroiliac (SI) joints are related to his military service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for low back disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

2.  Lumbar spine degenerative disc disease, degenerative changes, scoliotic deformity, mild anterior wedging, and ankylosis of the sacroiliac (SI) joints were incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims decided herein are being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 


I.  Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran filed his original claim of entitlement to service connection for a low back disability at some point prior to 2003.  In this regard, the Board notes that the Veteran's claims file was lost in 2012, and then rebuilt.  The original rating decision is not of record; however, an August 2013 rating decision indicates that the low back claim was denied in September 2003.  A May 2002 rating decision also notes that service connection for a low back disorder had been previously denied.  Regardless of the date of this denial, the record reflects that the Veteran did not appeal nor submit new and material evidence and this decision is thus final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board may make this finding based on the presumption of regularity; e.g., it is assumed the Veteran received notice of this rating decision.  "The presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharge their official duties."  Chute v. Derwinski, 1 Vet. App. 352, 353 (1991).  Although a copy of the actual rating decision and notification letter is not of record, pursuant to the presumption of regularity attending the official acts of public officers, it must be concluded that the Veteran was appropriately notified of the July 1980 rating decision and of his appellate rights.  Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  The Veteran has not submitted clear evidence to the contrary and has not made such an argument.  Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992). 

The Board finds that new and material evidence has been presented since the prior rating decision.  The evidence is new because it was not previously submitted to VA.  Evidence received in conjunction with this claim includes a June 2014 statement from the Veteran's private chiropractor, Dr. CMD, who opined that the Veteran's "current condition of his low back is likely a continuation of the injury he sustained in the service."  Also of record is December 2015 hearing testimony, wherein the Veteran and his wife testified that he first experienced low back pain during service, which has persisted to this day and has recently gotten worse.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a relationship to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises/does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

II.  Service Connection for Low Back Disorder

In several written submissions and during the December 2015 Board hearing, the Veteran stated that he injured his low back in service and was seen more than 42 times with low back complaints while still in service.  After separation from service, this pain did not go away.  He reported receiving private treatment during the years immediately following service; however, these treatment records are no longer available.  The Veteran's wife, testified that she has known the Veteran since 1969, and has witnessed his complaints of low back pain since that time.  She also stated that his back problems worsened in August 2001, when he suddenly became paralyzed.

The Veteran's available service treatment records (STRs) dated from 1955 to 1969 confirm that he was seen in March 1959 with complaints of back pain spreading to his legs, which he reported as occurring periodically over the past three years.  A May 1959 STR notes that the Veteran was seen for ongoing low back pain; previous examinations and X-rays studies were negative.  He continued to complain of back pain on numerous occasions throughout his service, and was given aspirin for his pain and exercises to strengthen his back.  In an August 1968 Separation Report of Medical History, the Veteran reported recurrent back pain.  

Post-service treatment records note the Veteran's complaints and treatment for low back problems as early as 2004.  An August 2011 private record noted acute onset paraplegia, possibly secondary to myelopathy.  August 2011 and March 2012 private medical records contain the results of an x-ray and MRI of the lumbar spine.  The resulting assessments included lumbar spine degenerative disc disease, degenerative changes, scoliotic deformity, mild anterior wedging, and ankylosis of the SI joints. 

An August 2013 VA examination found that there was no relationship between the Veteran's possible acute inflammatory demyelinating polyradiculopathy or transverse myelitis and the Veteran's in-service back injury.  

Moreover, in a June 2014 statement, Dr. CMD noted that the Veteran had been his patient since April 2014 and has had back pain since service.  Dr. CMD reported that the Veteran was diagnosed with lumbalgia, segmental dysfunction of the lumbar spine and segmental dysfunction of the sacrum.  Moreover, MRI studies also revealed posterior disc bulges of the lumbar spine.  
Dr. CMD stated:

Spinal nerves from that area of the lumbar spine control the legs, feet, reproductive organs, bladder, prostate, large intestine, and muscles of the lower back.  Disc bulges can compress these nerves that control the muscles and organs by compressing the opening where the nerve exits the spinal canal.  Disc bulges and degeneration of the spine can come about after a trauma, fall, or motor vehicle accident in order to stabilize an unstable joint.  Damage to the low back/lumbar spine/pelvis/sacrum left uncorrected over time may turn into chronic issues and may lead to symptoms similar to what he is experiencing now.  [The Veteran's] current condition of his low back is likely a continuation of the injury he sustained in the service.  

In a January 2015 opinion report, the examiner found that the Veteran's low back conditions were a continuation of his in-service injury.  The chiropractor noted treatment for lumbago and segmental dysfunction of the lumbar spine and sacrum.  

Initially, the Board finds the Veteran's statements regarding pain and chronic back symptoms since service discharge both competent and credible as they are supported by his wife's statements.  See Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the Board accords probative weight to the private opinion providing a nexus between the in-service injury and the Veteran's lumbar spine disorders.  It was based upon treatment of the Veteran and his lay statements regarding service.  The VA examiner focused solely on the cause of the Veteran's paraplegia; this is not the Veteran's claim.  Resolving the benefit of the doubt in the Veteran's favor the Board finds that the criteria for service connection for low back disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the appeal to reopen service connection for low back disorder is granted and the claim is reopened. 

Service connection for lumbar spine degenerative disc disease, degenerative changes, scoliotic deformity, mild anterior wedging, and ankylosis of the sacroiliac (SI) joints is granted.


REMAND

As the Veteran has been granted service connection for low back disability, the Board finds that the issue of entitlement to SMC needs to be remanded.  The AOJ must reevaluate and recalculate the Veteran's low back disability rating in light of this grant.  Such may influence the outcome of the of the SMC claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Reevaluate and recalculate the Veteran's disability rating for service-connected low back disability and adjudicate the issue of entitlement to SMC.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


